DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-6, 9-19 are currently pending.
Priority:  This application has PRO 62/817,037 (03/12/2019).
IDS:  The IDS filed 11/18/2021 was considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tumlin et al. (US20190374484, EFD 2018-06-08).
Regarding claim 1, Tumlin teaches A method of treating or preventing a condition characterized by unacceptable blood clotting and/or an increased risk thereof (claim 1: “A method of preventing, slowing the progression of, arresting and/or reversing tissue calcification … administering … menaquinone-7 (MK-7) … .”; [0004]: “In the case of arterial calcification, intradermal microvascular thrombosis is observed to occur, resulting in small vessel blockages and surrounding tissue death”), the method comprising administering to a subject in need thereof a combination comprising vitamin K2 (claim 1: “menaquinone-7 (MK-7)”; [0005]: “Vitamin K2 (also known as menaquinone)”) and at least one anticoagulant, wherein the at least one anticoagulant comprises a first anticoagulant configured to inhibit free Factor Xa and/or Factor Xa bound in a prothrombinase complex of the subject (claims 6-8: “the subject is receiving non-, and wherein the vitamin K2 is administered in an amount of between about 10 and 2000 g/day, and between about 70 and 14,000 g/week (claims 6-8: “2 mg of substantially pure menaquinone-7 (MK-7) … per day”; claim 9: “A method … in a subject … undergoing oral, non-warfarin-based anticoagulant therapy, and in need thereof, the method comprising administering to the subject at least 2 mg of substantially pure menaquinone-7 (MK-7) and/or menaquinol-7 (MKH2-7) per day” – 2 mg = “about 2000 g).
Regarding claims 2-4, Tumlin teaches wherein the first anticoagulant is rivaroxaban, apixaban, or dabigatran ([0024]: “the anti-coagulation therapy can comprise an inhibitor of Factor Xa activity (e.g., apixaban, rivaroxaban, betrixaban, edoxaban, or fondaparinux) or Factor IIa activity (e.g., dabigratran or argatroban).”).
Regarding claim 5, Tumlin teaches wherein the combination is in a form selected from the group consisting of a tablet, a capsule, a soft gel, a gummy, a syrup, an intravenous feed, and combinations thereof (the combination is a combination thereof, i.e. separately administered).
Regarding claim 6, Tumlin teaches wherein the condition is selected from the group consisting of pulmonary embolism, arterial fibrillation, joint replacement, deep vein thrombosis, and a combination thereof ([0004]: “In the case of arterial calcification, intradermal microvascular thrombosis is observed to occur, resulting in small vessel blockages and surrounding tissue death”).
Regarding claims 13 and 14, Tumlin teaches wherein the combination is free of vitamin K contradicted anticoagulants ([0061]: “the MK-7 … is administered at least as long as the subject is receiving an anticoagulant therapy that is not warfarin or a drug having a similar mechanism of action as warfarin (e.g., acenocoumarol and phenprocoumon) and/or statin therapy.”).
wherein the subject suffers from oxidative stress, unacceptably low ATP production, unacceptably low blood flow, or a combination thereof ([0036]: “oxidative stress induced by the retention of uremic toxins depletes vascular endothelium of functional Vitamin K2”; [0086]: “One of the clinical consequences of vascular calcification is arterial stiffness, which leads to a decrease in vascular compliance (e.g., vascular elasticity), e.g., in aortic compliance.”; [0131]: “administration of the MK-7 and/or MKH2-7 increases vascular compliance of a blood vessel”).
Response
Applicant argues that Tumlin teaches higher doses than the claimed invention as amended.  This is not persuasive because Tumlin does teach the claimed dosage range (claims 6-8: “2 mg of substantially pure menaquinone-7 (MK-7) … per day”; claim 9: “A method … in a subject … undergoing oral, non-warfarin-based anticoagulant therapy, and in need thereof, the method comprising administering to the subject at least 2 mg of substantially pure menaquinone-7 (MK-7) and/or menaquinol-7 (MKH2-7) per day” – 2 mg = “about 2000 g).  Which anticipates the claims.  Therefore Applicant’s argument is not persuasive and the rejection is maintained as amended.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tumlin et al. (US20190374484, EFD 2018-06-08) in view of FDA Revaroxaban (Prescribing info, published 11/2011).
Tumlin teaches as detailed in the 35 USC 102 rejection supra and incorporated herein.  One of ordinary skill in the art would also find the claims obvious over Tumlin, particularly in view of FDA Rivaroxaban.  Regarding claim 10, one of ordinary skill in the art would consider 
Response
Applicant argues that Tumlin teaches higher doses than the claimed invention as amended.  This is not persuasive because Tumlin does teach the claimed dosage range (claims 6-8: “2 mg of substantially pure menaquinone-7 (MK-7) … per day”; claim 9: “A method … in a subject … undergoing oral, non-warfarin-based anticoagulant therapy, and in need thereof, the method comprising administering to the subject at least 2 mg of substantially pure menaquinone-7 (MK-7) and/or menaquinol-7 (MKH2-7) per day” – 2 mg = “about 2000 g).  Which anticipates the claims.  Therefore Applicant’s argument is not persuasive and the rejection is maintained.
Claims 1-6, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tumlin et al. (US20190374484, EFD 2018-06-08) in view of FDA Apixaban (Prescribing info, published 7/2016).
Tumlin teaches as detailed in the 35 USC 102 rejection supra and incorporated herein.  One of ordinary skill in the art would also find the claims obvious over Tumlin, particularly in view of FDA Apixaban.  Regarding claim 11, one of ordinary skill in the art would consider administering the FDA approved amount of the drug of 2.5 mg twice daily (p. 1) and arrive at the claimed invention with a reasonable expectation of success.
Response
Applicant argues that Tumlin teaches higher doses than the claimed invention as amended.  This is not persuasive because Tumlin does teach the claimed dosage range (claims 6-8: “2 mg of substantially pure menaquinone-7 (MK-7) … per day”; claim 9: “A method … in a subject … undergoing oral, non-warfarin-based anticoagulant therapy, and in need thereof, the method comprising administering to the subject at least 2 mg of substantially pure menaquinone-7 (MK-7) and/or menaquinol-7 (MKH2-7) per day” – 2 mg = “about 2000 g).  Which anticipates the claims.  Therefore Applicant’s argument is not persuasive and the rejection is maintained.
Claims 1-6, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tumlin et al. (US20190374484, EFD 2018-06-08) in view of FDA Dabigatran Etexilate (Prescribing info, published 11/2015).
Tumlin teaches as detailed in the 35 USC 102 rejection supra and incorporated herein.  One of ordinary skill in the art would also find the claims obvious over Tumlin, particularly in view of FDA Dabigatran Etexilate.  Regarding claim 12, one of ordinary skill in the art would consider administering the FDA approved amount of the drug of 150 mg twice daily (p. 1) and arrive at the claimed invention with a reasonable expectation of success.
Response
Applicant argues that Tumlin teaches higher doses than the claimed invention as amended.  This is not persuasive because Tumlin does teach the claimed dosage range (claims 6-8: “2 mg of substantially pure menaquinone-7 (MK-7) … per day”; claim 9: “A method … in a subject … undergoing oral, non-warfarin-based anticoagulant therapy, and in need thereof, the method comprising administering to the subject at least 2 mg of substantially pure menaquinone-7 (MK-7) and/or menaquinol-7 (MKH2-7) per day” – 2 mg = “about 2000 g).  Which anticipates the claims.  Therefore Applicant’s argument is not persuasive and the rejection is maintained.
Claims 1-6, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tumlin et al. (US20190374484, EFD 2018-06-08) in view of Mehta et al. (The Ind. Pract. 2010; 63(5): p. 287-291).
Tumlin teaches as detailed in the 35 USC 102 rejection supra and incorporated herein.  
Regarding claim 16, to A method of treating or preventing delayed onset muscle soreness, the method comprising administering to a subject in need thereof a combination comprising vitamin K2 and at least one anticoagulant, Tumlin teaches the importance of vitamin K to smooth muscle cell function ([0080]) and the pathological process of vascular calcification as well as how non-warfarin anticoagulant therapy can be combined with vitamin k2 and arresting or reversing vascular calcification ([0073]-[0077]) while Mehta demonstrated the successful use of vitamin K2 in the treatment of muscle cramps but avoided anti-coagulant treatment due to the mechanism of warfarin which Tumlin avoids.  Thus, one of ordinary skill in the art would have an expectation that vitamin k2 could be administered with non-warfarin anticoagulants as taught by Tumlin with the expectation of successfully treating muscle cramps as taught by Mehta and arrive at the claimed invention with a reasonable expectation of success.
Response
Applicant argues that Tumlin teaches higher doses than the claimed invention as amended.  This is not persuasive because Tumlin does teach the claimed dosage range (claims 6-8: “2 mg of substantially pure menaquinone-7 (MK-7) … per day”; claim 9: “A method … in a subject … undergoing oral, non-warfarin-based anticoagulant therapy, and in need thereof, the method comprising administering to the subject at least 2 mg of substantially pure menaquinone-7 (MK-7) and/or menaquinol-7 (MKH2-7) per day” – 2 mg = “about 2000 g).  Which anticipates the claims.  Applicant also argues that one of ordinary skill in the art would have had no reason to combine Tumlin and Mehta because they relate to different uses of vitamin K.  This is not persuasive because one of ordinary skill in the art would reasonably consider art that teaches the therapeutic uses and successes/failures of administration of K2 in patients when practicing Tumlin’s method.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.
Claims 1-6, 13-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tumlin et al. (US20190374484, EFD 2018-06-08) in view of Gorp et al. (Nutrients 2015, 7, 9538–9557).
Tumlin teaches as detailed in the 35 USC 102 rejection supra and incorporated herein.  One of ordinary skill in the art would also find claims 1-6, 13-15 obvious over Tumlin, particularly in view of Gorp’s suggestion of the combination of therapies (i.e. p. 9546, 9550).
Regarding claim 17, to A formulation comprising a combination of vitamin K2 and at least one anticoagulant, wherein the at least one anticoagulant comprises a first anticoagulant that is configured to inhibit free Factor Xa and/or Factor Xa bound in a prothrombinase complex in a subject, Tumlin teaches the combined use of vitamin K with an anticoagulant “wherein the anti-coagulation therapy comprises an inhibitor of Factor Xa activity” (claim 8), thus one of ordinary skill in the art would consider a formulation where the two therapies are combined.  In addition, Tumlin teaches contraindicated anticoagulants because “certain treatments can cause or contribute to Vitamin K dysregulation, including warfarin-based anticoagulant therapy and statin therapy” while rivaroxaban avoids the concern ([0004]).  Furthermore, Gorp specifically suggests the combination: “DOAC treatment in combination with (D) supplemental vitamin K administration has the potential to prevent both hypercoagulability and inhibit vascular calcification” (p. 9546).  Therefore one of ordinary skill in the art would have an expectation that vitamin k2 would be successful in a combined formulation with anticoagulants including rivaroxaban which avoids contraindicated coagulants and arrive at the claimed invention including claims 17-19 with a reasonable expectation of success.
Response
Applicant argues that Tumlin teaches higher doses than the claimed invention as amended.  This is not persuasive because Tumlin does teach the claimed dosage range (claims 6-8: “2 mg of substantially pure menaquinone-7 (MK-7) … per day”; claim 9: “A method … in a subject … undergoing oral, non-warfarin-based anticoagulant therapy, and in need thereof, the method comprising administering to the subject at least 2 mg of substantially pure menaquinone-7 (MK-7) and/or menaquinol-7 (MKH2-7) per day” – 2 mg = “about 2000 g).  Which anticipates the claims.  Therefore Applicant’s argument is not persuasive and the rejection is maintained.
NEW CLAIM REJECTION NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tumlin et al. (US20190374484, EFD 2018-06-08) in view of Vermeer (US20160310445, cited by Applicant in IDS 11/19/2021).
Regarding claims 1-6, 13-15, Tumlin teaches as detailed in the 35 USC 102 rejection supra and incorporated herein.  One of ordinary skill in the art would also find the claims obvious over Tumlin, particularly in view of Vermeer given that both references concern the administration of K2 in patients having thrombosis risk.  Regarding claim 9’s limitation of 150 and 500 ug/day, one of ordinary skill in the art would consider administering such amounts of K2 because Tumlin teaches this is an effective dose ([0111]: “MK-7 at doses of 100-200 μg/d”) as does Vermeer ([0031]: “administering an amount of vitamin K, preferably menaquinone(s), in the range of … most preferably between 100-500 μg/day.”; claims 15-16; [0069]: “such pharmaceutical compositions may, in addition to vitamin K, comprise … factor Xa inhibitors and/or heparin-related anticoagulants.”).  Optimization of doses is routine in the art and one of ordinary skill in the art would have readily considered using doses taught as being effective and arrive at the claimed invention.  Thus, the claims are rejected as obvious.
Conclusion
The claims are not in condition for allowance.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639